DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: claims 1-15 are pending. 
Allowable Subject Matter with respect to 35 U.S.C. 102/103
Claims 3-6, 8, 10-13, and 15 appear to avoid the prior art, but remain rejected under section 101 and 112 below. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 2, the limitation “the time series of the differences between consecutive NN interval increments” is indefinite, because there is insufficient antecedent basis for this limitation in the claim. 
Re Claim 9, the limitation “the time series of the differences between consecutive RR interval increments” is indefinite, because there is insufficient antecedent basis for this limitation in the claim. 
Indefiniteness of claims 2 and 9 render their dependent claims indefinite.
Re Claim 2, the limitation “computing a set of fragmentation indices from the time series derived from each ECG signal” is indefinite, because it is unclear whether “the time series” is referring to “a time series of normal-to-normal intervals” or “the time series of the differences between consecutive NN interval increments”.
Re Claim 9, the limitation “computing a set of fragmentation indices from the time series derived from each ECG signal” is indefinite, because it is unclear whether “the time series” is referring to “a time series of cardiac interbeat (RR) intervals” or “the time series of the differences between consecutive RR intervals”.
Re Claim 3, the limitation “a percentage of zero-crossing points in the time series of the NN intervals or a percentage of inflection points in the time series of the NN intervals” is indefinite, because there are no “zero-crossing points” in the time series of the NN intervals. NN intervals are all positive values, and therefore, the time series of the NN intervals do not have zero crossing points. If Applicant intended to claim “a percentage of zero-crossing points in the time series of differences between consecutive NN interval increments or a percentage of inflection points in the time series of differences between consecutive NN interval increments”, the claim language needs to be rewritten.  
Re Claim 10, the limitation “a percentage of zero-crossing points in the RR time series or a percentage of inflection points in the time series of the RR intervals” is indefinite, because there are no “zero-crossing points” in the time series of the RR intervals. RR intervals are all positive values, and therefore, the time series of the RR intervals do not have zero crossing points. If differences between consecutive RR intervals or a percentage of inflection points in the time series of differences between consecutive RR intervals”, the claim language needs to be rewritten.  
Re Claims 2 and 7, the limitation “each ECG signal” is indefinite, because it is unclear whether “each ECG signal” is part of “the first set of ECG signals. Depends on whether or not “each ECG signal” is part of “the first set of ECG signals”, the limitation of claim 7 may not further limit the limitation in claim 2, because in the case of each ECG signal being part of the first set of ECG signals, a set of fragmentation indices are being applied to the data from the first set of ECG signals in claim 2.  
Re Claims 9 and 14, the limitation “each ECG signal” is indefinite, because it is unclear whether “each ECG signal” is part of “the first set of ECG signals. Depends on whether or not “each ECG signal” is part of “the first set of ECG signals”, the limitation of claim 14 may not further limit the limitation in claim 9, because in the case of each ECG signal being part of the first set of ECG signals, a set of fragmentation indices are being applied to the data from the first set of ECG signals in claim 9.  
Re Claim 15, the limitation “the number and types of transitions between different symbols” is indefinite. First, there is insufficient antecedent basis for “the number and types of transitions between different symbols”. Second, it is unclear whether “different symbols” in line 7 are referring to “at least three different symbols” in line 3 or another different symbols. If “different symbols” in line 7 is referring to “at least three different symbols”, it should be amended to “the different symbols”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method of assessing cardiovascular risk of a subject. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is:  “receiving a first set of electrocardiogram (ECG) signals of the subject”; “analyzing data from the first set of ECG signals to identify sign changes in heart rate acceleration in the first set of ECG signals”; “determining a degree of fragmentation in the first set of ECG signals based on the identified sign changes in heart rate acceleration”; and “assessing cardiovascular risk of the subject based on the degree of fragmentation”. The reason that the limitation is considered an abstract idea is because they are directed to mental processes and mathematical concepts. The elements of the claim can be performed in the mind. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there is no additional element that integrates the judicial exception into a practical application, because all the steps are directed to abstract ideas (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the steps are directed to abstract ideas.  
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-15, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. 
Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poezevara (US 7,440,795).
Re Claim 1, Poezevara discloses a method of assessing cardiovascular risk of a subject, comprising: 
receiving a first set of electrocardiogram (ECG) signals of the subject (fig. 1, step 140, initiate memorizing ECG data; col. 4, lines 30-31, memorizing of other information (for example, of an intracardiac ECG)); 
analyzing data from the first set of ECG signals to identify sign changes in heart rate acceleration in the first set of ECG signals (col. 4, lines 38-61, computing a variation cycle to cycle of a cardiac interval (PP or RR); when the variation changes its sign, detection of the beginning of tachycardia; certain stages of calculation can be anticipated, for example, the precalculation of the cycle to cycle variation of the interval and the determination of the direction and the magnitude of this variation; claim 1, means for computing a variation in time of said heartbeat rate, wherein each variation comprises the difference in duration of a successive cardiac interval from a preceding cardiac interval);
determining a degree of fragmentation in the first set of ECG signals based on the identified sign changes in heart rate acceleration (col. 4, lines 38-60, computing a variation cycle to cycle of a cardiac interval (PP or RR); when the variation changes its sign, detection of the beginning of tachycardia; when the variation is stabilized, detection of the end of the tachycardia; memorizing the duration of the tachycardia and the maximum value of the heart rate); and 
assessing cardiovascular risk of the subject based on the degree of fragmentation (col. 4, if the detected and memorized characteristics of the tachycardia fulfill of predetermined criteria (e.g., duration, threshold of frequency, etc.), detection of the apnea episode is validated).  
Re Claim 2, Poezevara discloses that analyzing data from the first set of ECG signals further comprises: 
deriving, from each ECG signal, a time series of normal-to-normal (NN) intervals, {NNi} = {tNi - tNi-1 }, wherein tNi represents the time of occurrence of the ith normal sinus beat, and the time series of 
Re Claim 7, Poezevara discloses applying the set of fragmentation indices to the data from the first set of ECG signals (col. 4, lines 38-61).  
Re Claim 9, Poezevara discloses that analyzing data from the first set of ECG signals further comprises: 
deriving, from each ECG signal, a time series of cardiac interbeat (RR) intervals, {RRi} = {tRi - tRi-1}, wherein tRi represents the time of occurrence of the ith QRS complex, and the time series of the differences between consecutive RR intervals (increments),{ARRi } = {RRi - RRi-1} (col. 4, lines 38-61, 
Re Claim 14, Poezevara discloses that applying the set of fragmentation indices to the data from the first set of ECG signals (col. 4, lines 38-61).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, January 15, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792